Citation Nr: 0832349	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-05 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a disability due to 
drug and alcohol use.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from June 
1977 to April 1980.  He also served in the Army National 
Guard from September 1986 to November 2004; however, that 
service has not been verified as active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, denied entitlement to the benefits 
sought on appeal.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has hypertension that is due to any incident or event in 
active military service, and hypertension is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has varicose veins that are due to any incident or event in 
active military service.

3.  The competent and probative evidence preponderates 
against a finding that the veteran currently has a disability 
due to drug and alcohol use that is secondary to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

3.  A disability due to drug and alcohol use was not incurred 
in or aggravated by service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.301, 3.303, 3.310(a) (2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in April 2005 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, the veteran was also 
asked to submit evidence and/or information in his possession 
to the RO.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such issues are moot.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claims.  The RO has 
obtained VA outpatient treatment records dated from September 
1999 to January 2007.  In this regard, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board notes the veteran has not been afforded a VA 
examination in conjunction with the claims on appeal.  
However, the Board finds a VA examination and/or opinion is 
not needed, for reasons that will be explained below.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

A.  Hypertension

As defined by VA regulations, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  
38 U.S.C.A. § 4.104, Diagnostic Code (DC) 7101.  

The veteran has asserted that service connection is warranted 
for hypertension because he was told he had high blood 
pressure during service.  After carefully reviewing the 
evidence of record, the Board finds the preponderance of the 
evidence is against the grant of service connection for 
hypertension.

The service treatment records (STRs) show the veteran did not 
complain of, or receive, treatment for hypertension during 
his military service.  In fact, the service treatment records 
show the veteran's blood pressure was normal throughout his 
active service, except for on one occasion in January 1978 
when the reading was 126/90.  Although the veteran manifested 
an elevated blood pressure reading at that time, the Board 
notes the elevated reading was taken when he was receiving 
treatment for injuries incurred during a motor vehicle 
accident.  The STRs do not show that the veteran's diastolic 
pressure remained predominantly 90 mm or higher after the 
motor vehicle accident, or that the single elevated reading 
was an indication of a chronic cardiovascular disability, 
including hypertension.  In this regard, subsequent blood 
pressure readings taken in June 1979 were normal, and the 
STRs show that the veteran was never diagnosed with 
hypertension during service.  

The Board notes the veteran's separation examination is not 
included in the record.  However, the STRs contain a 
disposition form, dated in June 1980, wherein the veteran 
reported that he had never had high or low blood pressure.  
There is no medical evidence documenting the veteran's blood 
pressure during his first post-service year; however, the 
evidentiary record contains treatment records from the his 
National Guard service, which show his blood pressure as 
normal at entrance into Guard service in September 1986, 
although he reported having low blood pressure at the time.  

Treatment records from the veteran's National Guard service 
show he denied having high or low blood pressure, and 
continued to have normal blood pressure readings throughout 
his Guard service, until May 2004.  At that time, the veteran 
presented for evaluation of his blood pressure and 
cholesterol, and the examining physician noted that he had a 
history of hypertension which had been intermittent in the 
past, and for which he received treatment from VA.  Although 
the blood pressure reading in the veteran's left arm was 
normal, he demonstrated an elevated blood pressure reading of 
141/92 in his right arm.  The diagnosis was untreated 
hypertension, and the veteran was prescribed medication.  

VA outpatient treatment records show that, in May 2004, the 
veteran reported that he was found to have high blood 
pressure and started on medication.  The examining physician 
noted, however, that the diagnosis of hypertension was 
questionable.  The physician noted that it was not clear 
whether the veteran actually had hypertension because, in the 
past, his blood pressure had been good in the VA clinic 
without blood pressure medication.  

Nevertheless, in support of his claim, the veteran has 
submitted a January 2007 statement from his physician, Dr. 
M.M.  Therein, Dr. M stated that the veteran was currently 
receiving treatment for hypertension and that the veteran 
told him he was diagnosed with hypertension while he was 
actively serving in the military.  Although Dr. M's January 
2007 statement purports to establish an etiological 
relationship between the veteran's current diagnosis of 
hypertension and his active military service, the Board finds 
his opinion to be of lessened probative value because it 
relies on the veteran's unsupported history.  See Wood v. 
Derwinski, 1 Vet. App. 190, 191-92 (1991).  

In this context, the Board notes the veteran has consistently 
reported that he was found to have high blood pressure during 
his active military service.  The record also contains a May 
2004 statement of medical examination and duty status, which 
reflects that he suffered from elevated blood pressure which 
was discovered to be high on active duty.  As noted above, 
the veteran had only one documented elevated blood pressure 
reading during service.  It may very well be true that he was 
told he had high blood pressure at that time.  However, the 
service treatment records do not show predominately elevated 
blood pressure readings or a diagnosis of hypertension during 
active service.  The Board also finds it probative that the 
veteran denied having high blood pressure throughout his 
active-duty Army service and his National Guard service.  
Therefore, the Board finds that the in-service elevated blood 
pressure reading was acute and transitory and did not 
manifest, or result in, a chronic disability.  The Board also 
finds the veteran's report of being diagnosed with 
hypertension during service to be of lessened probative 
value, in light of the lack of corroborating medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  

After careful review of the evidence, the Board finds there 
is no competent and probative evidence of record which 
relates the veteran's current diagnosis of hypertension to 
his active military service.  As noted, Dr. M's January 2007 
statement is ascribed reduced probative value because it is 
based upon the veteran's unsupported history, and there is no 
other medical opinion of record which provides a link between 
the veteran's current diagnosis of hypertension and military 
service.  The only evidence linking the veteran's 
hypertension to service consists of his own statements or 
medical records that simply note the veteran's reported 
medical history.  The Board does not doubt the veteran 
sincerely believes his hypertension had its inception in 
service; however, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
service connection for hypertension is not warranted.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with this claim; however, we find 
a VA examination and/or opinion is not necessary because the 
evidence does not show the veteran suffered an event, injury, 
or disease in service or within his first post-service year, 
to which a current diagnosis of hypertension can be 
attributed.  As noted, the veteran had one elevated blood 
pressure reading more than two years prior to his separation 
from service, which resolved without any chronic disability, 
and he is not shown to have been diagnosed with hypertension 
until more than 20 years thereafter.  Therefore, the Board 
finds a VA examination is not needed.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As noted above, hypertension is one of the diseases subject 
to presumptive service connection under 38 U.S.C.A. § 1101 
and 38 C.F.R. § 3.309.  However, the record reflects that the 
veteran was not diagnosed with hypertension until May 2004, 
which is more than 20 years after he was separated from 
active military service.  Therefore, service connection on a 
presumptive basis is not warranted in this case.  See 
38 U.S.C.A. § 1101(3), 1112; 38 C.F.R. § 3.307, 3.309(a).  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against a finding that 
the veteran's currently diagnosed hypertension is causally 
related to service.  The record does not show that 
hypertension was present in service or within the first post-
service year; nor does the record contain a competent and 
probative medical opinion which relates the veteran's current 
diagnosis of hypertension to his active military service.  
Thus, the preponderance of the evidence is against granting 
service connection, either on a direct or presumptive basis, 
and, as a result, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

B.  Varicose Veins

The veteran's STRs are negative for any complaints, 
treatment, or findings related to varicose veins.  The first 
time he is shown to have varicose veins was in November 1999, 
when he presented for treatment complaining of pain and 
swelling in his right leg that had persisted for one month.  
The assessment was superficial thrombophlebitis.  See 
November 1999 VA outpatient treatment record.  Subsequent VA 
treatment records show the veteran's varicosities were 
primarily located in his right lower leg, as he only had 
minimal varicosities in his left leg.  See January 2000 VA 
outpatient treatment record.  He underwent surgery in 
November 2002 to remove the varicosities in his right lower 
extremity, and subsequent treatment records indicate that the 
surgery helped relieve his symptoms.  See VA outpatient 
treatment records dated from November 2002 to August 2003.  
An October 2003 treatment record specifically notes that the 
varicose vein disability was resolved, with no recurrence.  

The veteran was given an opportunity to submit evidence in 
support of his claim; however, he has not submitted any 
medical evidence which shows he currently suffers from 
varicose veins.  

The Board thus finds there is no evidence showing the veteran 
suffers from a current disability manifested by varicose 
veins.  Without proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at 
any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, there is no evidence of record which shows that the 
veteran has complained of or received treatment for varicose 
veins since they were surgically removed in November 2002, 
which was approximately two years before he filed his claim 
for service connection.  

Even if the Board were to assume that the veteran has a 
current diagnosis of varicose veins, or that he is claiming 
some sort of disabling postoperative residuals, there is no 
medical opinion of record linking any current varicosities to 
his military service.  In this regard, the evidence shows 
that, when the veteran was receiving treatment for his 
varicose veins, he consistently reported that he had suffered 
from symptoms for no more than two years.  See VA outpatient 
treatment records dated September 1999 to March 2005.  In 
addition, the STRs are completely negative for any 
complaints, treatment, or findings related to a disability 
manifested by varicose veins, and there is no other in-
service disease or injury to which any current varicosities 
have been medically or etiologically be attributed.  As a 
result, the Board also finds that a VA examination is not 
needed.  See McLendon, supra.  

Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for varicose 
veins, and there is no reasonable doubt to be resolved in his 
favor.  See Gilbert, supra.

C.  Drug and Alcohol Use

The veteran has asserted that the military caused a great 
deal of stress which, in turn, caused him to drink and use 
drugs.  He has asserted that his medical health has not been 
the same since his drug and alcohol use.  

VA outpatient treatment records dated from September 1999 to 
January 2007 note that the veteran has a history of 
polysubstance abuse, but has been clean since approximately 
1992.  Despite his history of polysubstance abuse, the 
medical evidence of record does not reveal any complaints, 
treatment, or findings of a current disability that is due to 
his previous drug and alcohol use.  In this regard, the Board 
notes the evidence does not show, nor has the veteran 
identified, any specific disability with which he currently 
suffers that has been attributed to his previous drug and 
alcohol use by any medical professional.  

Regardless, even if the veteran had a current disability that 
was incurred as a result of his drug and alcohol use, 
entitlement to service connection would be barred due to the 
veteran's willful misconduct.  

The law and regulations provide that compensation shall not 
be paid if the claimed disability or death is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a claimant's own alcohol or drug abuse.  Moreover, section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See also VAOPGPREC 2-
97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Court held that a veteran could receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, an already service-connected disability.  In 
other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Rather, the 
statute precludes compensation only for (a) primary alcohol 
abuse disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit Court defined "primary" as 
meaning an alcohol abuse disability arising during service 
from voluntary and willful drinking to excess.

These laws and regulations clearly establish that drug and 
alcohol use is not a disability for which service connection 
can be established, or compensation may be paid.  In 
addition, the veteran does not have any service-connected 
disabilities on which entitlement to service connection on a 
secondary basis may be established.  Therefore, his claim is 
without legal merit, and a VA examination is not needed.  See 
McLendon v. Nicholson, supra.  In a case such as this, where 
the law and not the evidence is dispositive, the claim must 
be denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, supra.  

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for a disability due to 
drug and alcohol use is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


